Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on Jan. 25, 2022 is acknowledged. Claims 4, 8-10, and 14 have been canceled. Claims 16-20 have been withdrawn. Claims 1-3, 5-7, 11-13 and 15 are under examination in the instant office action. 
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent numbers: 10925833, 10881617, 10987311, 10588863, 11007145, 10918597, 10744093, 10857098; has been reviewed and accepted.  The terminal disclaimer has been recorded.
 Applicants' arguments, filed on Jan. 25, 2022, have been fully considered but they are moot in view of new ground rejection, which are necessitated by IDS with fee filed on 1/18/2022 and the broadening amendments.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Information Disclosure Statement
et al.) is lined through because it is not legible.  
To comply with 37 CFR 1.98(a)(2), the information disclosure statement requires including a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification. The requirement for a concise explanation of relevance is limited to information that is not in the English language. The explanation required is limited to the relevance as understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information at the time the information is submitted to the Office. If a complete translation of the information into English is submitted with the non-English language information, no concise explanation is required. An English-language equivalent application may be submitted to fulfill this requirement if it is, in fact, a translation of a foreign language application being listed in an information disclosure statement. There is no requirement for the translation to be verified. Submission of an English language abstract of a reference may fulfill the requirement for a concise explanation. Where the information listed is not in the English 
It is also noted that the IDS is not accompanied by either (1) a statement as specified in 37 CFR 1.97(e) or (2) the fee set forth in 37 CFR 1.17(p). Applicant is required to pay the fee set forth in 37 CFR 1.17(p) since the certification statement is not submitted.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242168 (Schiller et al.; cited on 1/18/2022) in view of US 2004/0180088 (Dudhara et al.) as evidenced by US 2005/0090554 (Devane et al.).
Schiller et al. teach a perorally administrable drug release systems having a drug-containing core and a sheath which surrounds the core and comprises a swellable shell (swellable polymer) and an elastic coating (elastic membrane) which surrounds at least the shell, the sheath having at least one orifice, wherein the drug release systems has a prolonged residence time in the stomach with a long-lasting and continuous release of the drug in the stomach, and hence the possibility of local therapy in the stomach or absorption in the upper small intestine (gastro-retentive dosage)  (abstract, [0002], [0005], [0023], [0059], and [0066]). 
Schiller et al. further teach that the swellable shell consists of a swellable material or a swellable material mixture comprising at least one swellable material including hydroxymethyl et al. also teach that the task of the coating is to prevent premature erosion of the shell and disintegration of the drug release system and the coating has to be elastic in order that the drug release system can increase in volume in the stomach ([0047]). Schiller et al. further teach that the elastic coating, which is sufficiently extensible and elastic so as not to tear when the shell layer expands, and simultaneously imparts sufficient stability to the core/shell tablet, is preferably based on a material such as commercially available under the Eudragit ® RS and Eudragit ® RL ([0049]). Eudragit ® RS and Eudragit ® RL are copolymers based on ethyl acrylate (EA), methyl methacrylate (MMA), and trimethylammonioethyl methacrylate chloride (TAMCl) groups wherein the polymers having EA:MMA:TAMCl ratios of 1:2:0.2 (Eudragit RL) are more permeable than those with ratios of 1:2:0.1 (EUDRAGIT RS) as evidenced by Devane et al. ([0126] and [0121]). Thus, the elastic coating based on Eudragit ® RS and Eudragit ® RL reads on claimed permeable elastic membrane. 
Schiller et al. further teach that the preferred coating additionally has a plasticizer content, more preferably of triethyl citrate (citric acid triethyl ester) and triethyl citrate should be present in the coating in an amount of between 2 and 5% by weight, based on the dry weight of the coating ([0054]). Schiller et al. teach that the use of the inventive drug release systems for peroral administration of at least one drug, especially for administration of a drug which is to display its therapeutic action in the stomach or upper small intestine, which has a relatively short half-life in the gastrointestinal tract and/or exists for a narrow absorption window in the upper small intestine, in order to achieve a long-lasting and homogeneous release of the drug in the et al. teach that the drug release system can only leave the stomach with a considerable time delay because it cannot pass the stomach outlet in the swollen state and preferably, the drug release system dwells in the stomach for at least 6 hours, preferably for at least 8 hours and more preferably for at least 12 hours and the dwell time in the stomach is most preferably up to 16 hours ([0046] and [0068]).
Schiller et al. does not specifically disclose gas-generating agent such as carbonate salts and bicarbonate salts and an acid.
It was known in the art that one of the approaches that has been used for achieving spatial control involves increasing the gastric retention of sustained or controlled drug delivery systems by using a composition containing highly swellable polymers in admixture with a gas-generating agent to form systems that are large in size as well as capable of floating on gastric fluids as evidenced by Dudhara et al. ([0004]). Dudhara et al. further teaches that a low density is achieved by entrapment of the gas generated by the gas generating agent such that the system floats in gastric fluids and the swelling and gas entrapment can occur rapidly such that the system is capable of achieving floatation in a dissolution bath containing 0.1N HCl in 15 minutes, preferably in less than 10 minutes ([0090]). Dudhara et al. further teaches a similar gastric retention controlled drug delivery system comprising: (a) a controlled release core comprising a drug, a highly swellable polymer and a gas generating agent, said core being capable of swelling and achieving floatation rapidly while maintaining its physical integrity in gastrointestinal fluids for prolonged periods, and (b) a rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients, wherein the coating composition surrounds the core such that the system provides a biphasic release of the  et al. teaches that the highly swellable polymer may further comprise an excipient that increases the rate of swelling of the delivery system and this excipient may be a water-soluble compound that induces osmosis, or a wicking agent such as microcrystalline cellulose, that promotes the influx of water into the system ([0084]). In addition, Dudhara et al. teach that the gastric retention controlled drug delivery system is useful in providing improved drug delivery for various active agents including cholinesterase inhibitors such as pyridostigmine ([0027], [0041] and [0048]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas generating system comprising carbonate salts or bicarbonate salts and an acid in combination with the swellable water-soluble hydrophilic polymer for preparing a gastro-retentive dosage form of Schiller et al. because it was well known approach to combine  highly swellable polymers with a gas-generating agent to form systems that are large in size as well as capable of floating on gastric fluids for increasing the gastric retention of sustained or controlled drug delivery systems including pyridostigmine as evidenced by Dudhara et al. Thus, one of ordinary skill in the art would have been motivated to apply the known technique for a gastro-retentive dosage form comprising a drug such as pyridostigmine with a reasonable expectation of success of obtaining gastroretentive dosage forms with prolonged gastric retention for sustained or controlled drug delivery systems due to a low et al.  
As to immediate release layer in claim 12, Dudhara et al. teach that the gastro-retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part of the drug is present in the coat, and is available as immediate release ([0003] and [0062]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the immediate release layer comprising a smaller amount of pyridostigmine bromide for providing biphasic release (both immediate and extended release) as taught by Dudhara et al.
Regarding swelling and floating time and dissolution rate in claims 5-6, 13, and 15, the prior art reference in combination teach, motivate and suggest that the gastro-retentive dosage form swells to a size that prevents its passing through stomach outlet and is able to float upon contact with water or gastric fluid. Also, Dudhara et al. teaches that the core achieves a high degree of swelling in a short time and this high degree of swelling may be achieved by using highly and rapidly swellable polymers, or by avoiding a high pressure of compaction of the swellable polymers, or by use of highly swellable polymers that inherently compress to a low density ([0071]). Thus, a person having ordinary skill in the art would have been able to optimize those components for the gastroretentive dosage forms according to Schiller et al. to provide the desired dissolution rate and swelling and floating time suitable for gastric retention and extended release of the drug. In the alternative, the prior art references in combination teach and suggest a gastroretentive dosage form comprising the same components (same hydrophilic polymer, same gas-generating agent and permeable elastic membrane comprising same copolymer and plasticizer 
As to claim 11, Schiller et al. teach that the drug release system in the form of tablet, prior to administration, has a diameter more preferably of at least 10 mm and not more than 20 mm, more preferably not more than 15 mm, and most preferably not more than 13 mm (long axis) and it has a height in the range from 6 to 11 mm (short axis) ([0023] and [0043]). The range disclosed in Schiller et al. substantially overlaps the claimed range.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the long axis and the short axis of a tablet for providing a gastric retentive tablet which is suitable for ingestion while providing sufficient gastric residence based on the range taught by Schiller et al. And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242168 (Schiller et al.) in view of US 2004/0180088 (Dudhara et al.) as evidenced by US 2005/0090554 (Devane et al.) in further view of GB 2480835.
The teachings of Schiller et al., Dudhara et al. and Devane et al. as applied supra are herein applied for the same teachings in their entirety.  
	The prior art does not specifically teach the dosage amount of pyridostigmine in claim 3. 

However, it was known in the art that a medicament preferably contains pyridostigmine (daily dose preferably 180-1200 mg) for treating myasthenia gravis as evidenced by GB 2480835 (p11, lines 13-16).  Thus, it would have been prima facie obvious to one of ordinary skill in the art 

Conclusion
No claims are allowed.
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) and Applicant's amendment prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611